—Judgment unanimously affirmed. Memorandum: The suppression court properly denied defendant’s motion to suppress a statement to Investigator Clark of the Rochester Police Department. The record does not support a determination that defendant was in custody during his interview with University of Rochester security officers, nor was there evidence sufficient to support defendant’s assertion that the private security officers were acting as agents of the police (cf., People v Ray, 65 NY2d 282, 286; People v Jones, 47 NY2d 528). Consequently, the security officers were not obligated to give Miranda warnings (see, Miranda v Arizona, 384 US 436). Investigator Clark’s subsequent questioning of defendant was preceded by Miranda warnings and defendant acknowledged that he understood his rights and was willing to waive them. The record fully supports the suppression court’s conclusion that defendant’s statement to Investigator Clark was voluntary and properly admitted into evidence. (Appeal from Judgment of Monroe County Court, Egan, J.—Sexual Abuse, 1st Degree.) Present—Callahan, J. P., Pine, Lawton, Doerr and Davis, JJ.